                                                United States Bankruptcy Court
                                                 Eastern District of Missouri
 In re    Rolling Hills Apartments, LLC                                                           Case No.               21-41314-659
                                                               Debtor(s)                          Chapter                11


                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.   Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named
     Debtor and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to
     be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection
     with the bankruptcy case will be on an hourly basis at the rate of $410.00 per hour. As of the Petition Date, Attorney
     has been paid the sum of $8,581.00 for services performed during the one year period prior to the Petition Date.
     Attorney is currently holding the sum of $13,465.50 as a deposit.

2.   The source of the compensation paid to me was:
            Debtor           Other (specify):

3.   The source of compensation to be paid to me is:
              Debtor         Other (specify):

4.       I have not agreed to share the above-disclosed compensation with any other person unless they are members and
         associates of my law firm.
         I have agreed to share the above-disclosed compensation with a person or persons who are not members or
         associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
         compensation is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
        including:

     a. Analysis of Debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition
        in bankruptcy;
     b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
     c. Representation of Debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
        thereof; and
     d. Representation of Debtors in adversary proceedings and other contested bankruptcy matters.



                                                     CERTIFICATION

    I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
representation of the debtor(s) in this bankruptcy proceeding.

Dated: 04/09/2021                                            /s/ Robert E. Eggmann
                                                             Robert E. Eggmann, #37374MO
                                                             Carmody MacDonald P.C.
                                                             120 S. Central Avenue, Suite 1800
                                                             St. Louis, MO 63105
                                                             314-854-8600 Fax: 314-854-8660
                                                             ree@carmodymacdonald.com




{15387/00004/3109052.RTF.}                                                 Software Copyright (c) 1996-2003 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037
